 


114 HR 2132 IH: To require the Secretary of Energy to establish an energy efficiency retrofit pilot program.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2132 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Cartwright (for himself, Mr. Dold, Mr. Welch, Ms. Kuster, Mr. Lowenthal, Mr. Van Hollen, Mr. Langevin, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Secretary of Energy to establish an energy efficiency retrofit pilot program. 
 
 
1.Energy efficiency retrofit pilot program 
(a)DefinitionsIn this section: (1)ApplicantThe term applicant means a nonprofit organization that applies for a grant under this section. 
(2)Energy-efficiency improvement 
(A)In generalThe term energy-efficiency improvement means an installed measure (including a product, equipment, system, service, or practice) that results in a reduction in use by a nonprofit organization for energy or fuel supplied from outside the nonprofit building. (B)InclusionsThe term energy-efficiency improvement includes an installed measure described in subparagraph (A) involving— 
(i)repairing, replacing, or installing— (I)a roof or lighting system, or component of a roof or lighting system; 
(II)a window; (III)a door, including a security door; or 
(IV)a heating, ventilation, or air conditioning system or component of the system (including insulation and wiring and plumbing improvements needed to serve a more efficient system); (ii)a renewable energy generation or heating system, including a solar, photovoltaic, wind, geothermal, or biomass (including wood pellet) system or component of the system; and 
(iii)any other measure taken to modernize, renovate, or repair a nonprofit building to make the nonprofit building more energy efficient. (3)Nonprofit building (A)In generalThe term nonprofit building means a building operated and owned by a nonprofit organization. 
(B)InclusionsThe term nonprofit building includes a building described in subparagraph (A) that is— (i)a hospital; 
(ii)a youth center; (iii)a school; 
(iv)a social-welfare program facility; (v)a faith-based organization; and 
(vi)any other nonresidential and noncommercial structure. (4)SecretaryThe term Secretary means the Secretary of Energy. 
(b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants for the purpose of retrofitting nonprofit buildings with energy-efficiency improvements. (c)Grants (1)In generalThe Secretary may award grants under the program established under subsection (b). 
(2)ApplicationThe Secretary may award a grant under this section if an applicant submits to the Secretary an application at such time, in such form, and containing such information as the Secretary may prescribe. (3)Criteria for grantIn determining whether to award a grant under this section, the Secretary shall apply performance-based criteria, which shall give priority to applications based on— 
(A)the energy savings achieved; (B)the cost-effectiveness of the energy-efficiency improvement; 
(C)an effective plan for evaluation, measurement, and verification of energy savings; (D)the financial need of the applicant; and 
(E)the percentage of the matching contribution by the applicant. (4)Limitation on individual grant amountEach grant awarded under this section shall not exceed— 
(A)an amount equal to 50 percent of the energy-efficiency improvement; and (B)$200,000. 
(5)Cost sharing 
(A)In generalA grant awarded under this section shall be subject to a minimum non-Federal cost-sharing requirement of 50 percent. (B)In-kind contributionsThe non-Federal share may be provided in the form of in-kind contributions of materials or services. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2016 through 2020, to remain available until expended. (e)OffsetSection 422(f) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17082(f)) is amended— 
(1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking 2018. and inserting 2015;; and 
(3)by adding at the end the following:  (5)$150,000,000 for fiscal year 2016; and 
(6)$200,000,000 for each of fiscal years 2017 and 2018..  